Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 11/29/2022. Currently claims 1-16 are pending in the application, with claims 11-16 withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-10, without traverse, drawn to an ink composition, in the reply filed on 11/29/2022 is acknowledged.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5, and 7-9 are rejected under 35 U.S.C.103 as being obvious over Kenney et al. (US Patent Application Publication Number 2017/0283655 A1), hereafter, referred to as “Kenney”.

Regarding claim 1, Kenney teaches 3D printing of a photocurable silicone composition, where the composition comprises of polysiloxane bearing plurality of alkenyl groups and a cross-linking agent bearing a plurality of thiol groups by teaching a composition comprising A) a polysiloxane having at least two ethylenically unsaturated groups per molecule, e.g. alkenyl groups, alternatively vinyl groups or both groups, and B) a mercapto functional organosilicon compound. Kenney teaches the use of A) an organopolysiloxane having an average of at least two silicon-bonded ethylenically unsaturated groups, and typically, the silicon bonded ethylenically unsaturated groups are alkenyl groups, e.g. vinyl groups (para. [0075]).  Kenney also teaches the use of B) a mercapto-functional with a thiol is an organosulfur compound that contains a carbon-bonded sulfhydryl (-C-SH or R-SH) group (where R generally represents an alkane, alkene, or other carbon-containing group of atoms) (para. [0151]). In various embodiments, suitable mercapto-functional compounds have structures with an average of at least two sulfur-bonded hydrogen atoms per molecule, alternatively at least three sulfur-bonded hydrogen atoms per molecule (para. [0152]). Kenney also teaches that the compound (B) may be referred to as a cross-linker or crosslinking agent (para. [0075]), and use of photo-initiator capable of initiating cure (cross-linking) of the organopolysiloxane upon exposure to irradiation (para. [0112]).

But Kenney fails to explicitly teach the polysiloxane having alkenyl groups and the compound having thiol groups forming the emulsion. However, Kenney teaches that the composition is used for forming a layer by a 3D printer of the ink jet system (claim 2), the composition is cross-linked by irradiation with an energy ray, and the composition is cured (abstract). Kenney also describes that the composition is extruded in a state of a pace by a nozzle to print one cross-section of an object. Kenney also teaches that the photocurable material composition, which is typically in the form of a slurry, gel, or paste during extrusion (para. [0058]).  Therefore, it would have been obvious to any ordinary artisan at the time of filing the claimed invention that the composition would be in the form of an emulsion (equivalent to slurry, gel or paste), because in that form the material composition can easily be used in an inkjet system, where the material composition is extruded through nozzle system.

Regarding claims 2 and 9, Kenney teaches that the additive manufacturing ink composition, wherein the crosslinking agent is capable of being activated upon exposure to radiation or a change in temperature by teaching that the composition contains alkenyl groups, and thiol substituted organic groups (cross-linker), and further to that the composition also comprise at least one free radical photoinitiator, where the free radical photoinitiator can be any free radical photoinitiator capable of initiating cure (cross-linking) of the organosiloxane upon exposure to irradiation (para. [0112])

Regarding claim 4, Kenney teaches that the photocurable material composition, which is typically in the form of a slurry, gel, or paste during extrusion (para. [0058]).  Therefore, it would have been obvious to any ordinary artisan at the time of filing the claimed invention that the composition would be in the form of an emulsion (equivalent to slurry, gel or paste),and that the additive manufacturing ink composition, wherein the polysiloxane having the plurality of alkenyl groups forms a continuous phase of the emulsion (equivalent to slurry, gel or paste), and the crosslinking agent having the plurality of thiol groups forms a discontinuous phase, as the polysiloxane is the principal phase and the main ingredient, and crosslinking agents would form the minor phase.

Regarding claim 5, Kenney teaches that the composition may further comprise of a filler. The filler may be, for example, an organic filler, an inorganic filler, a ceramic powder, or combinations thereof (para. [0164]. The organic filler may be a polymer, such as, but not limited to, polystyrene, polyethylene, polypropylene, polysulfone, polyamide, polyimide, polyetheretherketone, etc. The organic filler can also be a smaller molecule either amorphous or crystalline in nature, and can be of in various shapes and sizes. The inorganic filler or ceramic powder can be any inorganic compounds that are compatible with the curing chemistry. Examples include, but are not limited to, silicon dioxide, titanium dioxide, zirconium dioxide, barium titanate, strontium titanate, etc. A mixture of more than one inorganic or organic with inorganic fillers are also suitable (para. [0164]).

Regarding the viscosity of the composition, Kenney teaches that the viscosity of the photocurable composition for the three-dimensional (3D) printing is adjusted depending
on the type of 3D printer and its dispensing techniques (para. [0028]). Kenney also teaches that the composition material extrusion generally works by extruding material through a nozzle to print one cross-section of an object (para. [0057), which is also a function of the composition viscosity and depend upon the ingredient composition. Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the viscosity of the composition in excess of 10 Pa-s would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 7, Kenney teaches an additive manufacturing ink composition, wherein the polysiloxane bearing the plurality of alkenyl groups is a [Symbol font/0x61], [Symbol font/0x77]-alkenyl terminated polysiloxane bearing the plurality of alkenyl groups, by teaching to use vinyl terminated polydimethylsiloxane (PDMS) (component D and J) as ingredients for the composition (Table 1).

Regarding claim 8, Kenney teaches a 3D printing photocurable composition, which comprises of polysiloxane having plurality of alkenyl groups and a cross-linking agent having a plurality of thiol groups.  Kenney also teaches that the crosslinking agent bearing the plurality of thiol groups has at least three thiol groups by teaching that in various embodiments, suitable mercapto-functional compounds have structures with an average of at least two sulfur-bonded hydrogen atoms per molecule, alternatively at least three sulfur-bonded hydrogen atoms per molecule (para. [0152]).

Claims 3 is rejected under 35 U.S.C.103 as being obvious over Kenney et al. (US Patent Application Publication Number 2017/0283655 A1), in view of Hironao et al. (JPH-08-183055-A), hereafter, referred to as “Hironao”.

Regarding claim 3, Kenney teaches a 3D printing photocurable composition, which comprises of polysiloxane having plurality of alkenyl groups and a cross-linking agent having a plurality of thiol groups. But Kenney fails to explicitly teach the use of an additive manufacturing ink composition according further comprising a crosslinking enhancer compound. However, Hironao teaches the use of photosensitizer of component (E), that serves to promote (equivalent to enhance) the reaction between the functional group in component (B) and the mercapto group in component (C) under UV irradiation in addition to the curing catalyst (component D) (para. [0025]). Hironao also teaches the use of “Carbazole” as an enhancer (para. [0025]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Hironao, and combine the use of a cross-linking enhancer, because it would further enhance the cross-linking process in order to achieve the desired property of 3D printed object. Since both the reference deal with similar compositions, one would have reasonable expectation of success from the combination. 

Claims 6 is rejected under 35 U.S.C.103 as being obvious over Kenney et al. (US Patent Application Publication Number 2017/0283655 A1), in view of Hironao et al. (JPH-08-183055-A), in view of Bredt et al (US Patent Application Publication Number 2006/0208388 A1), hereafter, referred to as “Bredt”.

Regarding claim 6, Kenney teaches a 3D printing photocurable composition, which comprises of polysiloxane having plurality of alkenyl groups and a cross-linking agent having a plurality of thiol groups. Kenney also teaches that the composition also comprises at least one free radical photoinitiator, where the free radical photoinitiator can be any free radical photoinitiator capable of initiating cure (cross-linking). Additionally, Hironao teaches the use of “Carbazole” as an enhancer for the composition system. But Kenney and Hironao fail to explicitly teach the use of an additive manufacturing ink composition, wherein the crosslinking enhancer compound is a carbazole compound bearing at least an N-alkenyl group. However, Bredt teaches the use of cationic or a free radical initiator, and further teaches that the material which may be polymerized with free radical initiators include N-vinyl Carbazole (para. [0092]). Therefore, it would have been obvious to a person of ordinary skill in the art based on the teaching of Hironao and Bredt to select carbazole having N-alkenyl group such as N-Vinyl, so that wherein the crosslinking enhancer compound is a carbazole compound bearing at least an N-alkenyl group, which would further promote the cross-linking process.

Claim 10 is rejected under 35 U.S.C.103 as being obvious over Kenney et al. (US Patent Application Publication Number 2017/0283655 A1), in view of Rodgers et al. (US Patent Application Publication Number 2004/0131823 A1), hereafter, referred to as “Rodgers”.

Regarding claim 10, Kenney teaches a 3D printing photocurable composition, which comprises of polysiloxane having plurality of alkenyl groups and a cross-linking agent having a plurality of thiol groups.  Kenney also teaches the use of reinforcing fillers, and it would be obvious to any ordinary artisan that these fillers would be oriented along a flow of the additive manufacturing ink composition. But Kenney fails to explicitly teach that the additive manufacturing ink comprising an electrically conductive material in an amount sufficient to confer electrical conductivity to at least one of the additive manufacturing ink composition capable of being oriented along any direction imparted to the fibers after the of additive manufacturing ink composition by exposure to at least one of magnetic or electrical field. However, Rodgers teaches the use of thermally and/or electrically conductive fillers to polymer matrices (para. [0003]). Rodgers teaches that the conductive fillers may be particulate or fibrous, and may be made from a variety of materials such as metals, metal alloys, and conductive carbon black. By adding conductive fillers, heat dissipation can be improved by increasing the thermal conductivity of the blend. Addition of electrically conductive fillers allows conducting paths through the polymer blend, thereby lowering the resistivity of the polymer (para. [0003]).  Additionally, Rodgers also teaches that applying a magnetic field to the extruded multi-layered system to induce the poles of the magnetic filler to align prior to cooling or cross-linking of the polymer (para. [0006]). Rodgers further teaches that during extrusion the magnetic filler material is subjected to a strong magnetic field that aligns the magnetic dipole of the filler prior to cooling and/or cross-linking of the polymer as it flows through or out of the shaping die (para. [0034]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Rodgers, and combine the use of electrically conductive material in an amount sufficient to confer electrical conductivity to at least one of the additive manufacturing ink composition capable of being oriented along any direction imparted to the fibers after the of additive manufacturing ink composition by exposure to at least one of magnetic or electrical field, because that would allow to obtain desired conductivity for an object to yield predictable result (KSR Rationale A, MPEP 2143). Since the reference deal with increasing electrical conductivity in a polymer system, one would have reasonable expectation of success from the combination.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742